Citation Nr: 1017470	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a dermatological 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service from January 1942 to October 
1945, including in New Guinea and the Solomon Islands.  He 
was born in 1918.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  Service connection is in effect 
for malaria, for which a noncompensable rating is assigned.

In January 2010, the case was remanded by the Board for 
evidentiary development.  The appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran demonstrated dermatological symptoms in 
service.

2.  The aggregate evidence of record preponderates against a 
finding that the Veteran has a dermatological disorder (or 
has had at any time during the appellate period) which is in 
any way associated with service, or is proximately due to or 
the result of a service-connected disability on either a 
causation or aggravation basis.  



CONCLUSION OF LAW

Chronic residuals of dermatological disorder were not 
incurred in or aggravated by service, and are not shown to be 
due to, the result of, or aggravated by any service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

In the aggregate, the Board finds that VA has satisfied the 
duty to notify and assist under the VCAA.  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any defect with 
respect to timing was harmless error, given that the claim is 
denied herein.  See Mayfield, supra.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  But see McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Court held that the presence of a chronic disability 
at any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 61 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  In general, 
lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

When service records are not available, for whatever reason, 
there is no lowering of the legal standard for proving a 
claim for service connection, but there is a heightened duty 
to develop the claim, to discuss the reasons and bases, and 
to carefully consider the reasonable-doubt doctrine.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

Very few service records are available, having been exposed 
to a 1973 fire at the National Personnel Records Center in 
St. Louis.  Copies of the recovered records reflect that, 
while he was being treated for malaria in 1944, the Veteran 
was seen for a rash involving several areas of his body to 
include the buttocks, back, and both lower extremities, 
itching in nature, and thought to be possibly associated with 
the malaria.  He now claims that he had jungle rot, 
particularly in the right ear, and has current residuals 
thereof.  And noting an enhanced duty to assist, every effort 
has been made, including by Board remand, to acquire whatever 
information may be available.  The Board is now satisfied 
that all that is feasibly available is now of record.

Records are not in the file from any care for dermatological 
problems, from the time of his separation from service in 
1945 until VA care in the 1990's.

Recent treatment records from VA show that the Veteran is 
being seen for clinical onychomycosis on both feet, and nail 
plate thickening.  

Pursuant to the Board's remand, the Veteran was asked whether 
he was aware of any clinical records or other evidence which 
might assist in reflecting the chronic nature of his claimed 
dermatological disorder from service to date, and to provide 
them, or give sufficient details so that they could be 
obtained.  Nothing was forthcoming, and he has indicated he 
does not know of anything else that might be available.

The Board also asked that the Veteran be scheduled for a VA 
dermatological examination to determine the nature of his 
current dermatological disorder.  The examiner was asked to 
provide responses to the following questions:  (a) Is it at 
least as likely as not (i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed disorder (1) arose 
in or as a result of service, (2) pre-existed service and was 
aggravated (i.e., permanently worsened) therein, or (3) is 
causally related to or aggravated by his already service-
connected disability (e.g., malaria); or is such a 
relationship to service or to other service-connected 
disabilities unlikely (i.e., less than a 50-50 probability)?

The Veteran was afforded a special dermatological examination 
by VA in March 2009, the entire report from which is of 
record.  It was noted that the Veteran had had an episode of 
a papular rash in 1944 associated with Falciparum malaria.  
The rash had disappeared when the malaria was treated.  The 
examiner also noted that the only subsequent mention of any 
skin problem was in a recent episode of impetigo of the foot, 
for which he received Mupirocin.  The Veteran said he also 
had had a rash in his ears in service, thought to be jungle 
rot, which was flushed out by a medical corpsman.  In the 
recent past, he had had a small diabetic ulcer on the left 
foot also treated with topical Mupirocin.  Other than a 
cerumen (wax) plug in one ear that needed cleaning, he had no 
sign of any skin disorder in either ear or elsewhere.  The 
examiner opined that he had no dermatological disability 
which was associated with any incident of service.  

In this case, the Board notes that, while service records are 
not complete, the available data, including the Veteran's 
credible and competent testimony, sustain that he did indeed 
have dermatological manifestations in service.  This is clear 
and uncontroverted, and fully recognized by the Board.  This 
fulfills the basic criteria for service connection, namely 
that there be medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service;

However, in order to grant service connection for any 
disability, all three criteria must be fulfilled, including 
medical evidence of a current disability and medical evidence 
of a nexus between the claimed in-service injury or disease 
and the current disability.  In this case, there is no 
evidence of a chronic dermatological problem from the time of 
service separation until recently; and more important, 
medical expert analysis has concluded that whatever the 
Veteran may now or have recently manifest in the way of a 
skin problem is in no way either due to service or service-
connected malaria.  In that regard, the evidence is 
unequivocal and a reasonable doubt is not raised.


ORDER

Service connection for a dermatological disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


